Citation Nr: 0404901	
Decision Date: 02/20/04    Archive Date: 02/27/04

DOCKET NO.  03-11 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a right leg 
disorder.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a right leg disorder, claimed due to VA medical treatment in 
March 2001.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (the RO).  

Procedural history

The veteran had active service from November 1973 to December 
1976.  

In October 2001, the RO received the veteran's claim of 
entitlement to service connection for a right leg disorder, 
and an alternative claim of entitlement to compensation under 
the provisions of 38 U.S.C.A. § 1151 for a right leg disorder 
on the basis of VA medical treatment in March 2001.  In a 
February 2003 rating decision, the RO denied both claims.  
The veteran disagreed with the February 2003 rating decision 
and initiated this appeal.  The appeal was perfected with the 
timely submission of the veteran's substantive appeal (VA 
Form 9) in April 2003.  


FINDINGS OF FACT

1.  Competent medical evidence does not reveal that the 
veteran's right leg disorder is related to his military 
service or to any incident thereof.

2.  A preponderance of the evidence is against the conclusion 
that the veteran's right leg disorder was caused by VA 
hospital care, medical or surgical treatment, or examination.

3.  A preponderance of the evidence is against the conclusion 
that the proximate cause of the veteran's right leg disorder 
was carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing hospital care, medical or surgical treatment, or 
examination; or an event not reasonably foreseeable.


CONCLUSIONS OF LAW

1.  A right leg disorder was not incurred as a result of the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2003).

2.  The payment of  benefits under the provisions of 38 
U.S.C.A. § 1151 for a right leg disorder is not warranted.  
38 U.S.C.A. § 1151 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
a right leg disorder on  the basis such was directly incurred 
in service and alternatively on the basis of VA medical 
treatment under provisions of  38 U.S.C.A. § 1151.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans' Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.



Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

The Board observes that the veteran was notified by the 
February 2003 rating decision, and by the April 2003 
statement of the case (SOC) of the pertinent law and 
regulations, of the need to submit additional evidence on his 
claims, and of the particular deficiencies in the evidence 
with respect to his claims.  

More significantly, a letter was sent to the veteran in 
November 2001, with a copy to his representative, which 
informed the veteran of the evidence necessary to 
substantiate a service connection claim as well as a claim 
under 38 U.S.C.A. § 1151, and which notified the veteran of 
the evidence he was required to provide and that which VA 
would attempt to obtain on his behalf.  The letter explained 
that VA would obtain government records and would make 
reasonable efforts to help him get other relevant evidence, 
but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.  

The Board finds that this document properly notified the 
veteran and his representative of the information, and 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim, and it 
properly indicated which portion of that information and 
evidence is to be provided by the veteran and which portion 
the Secretary would attempt to obtain on behalf of the 
veteran.  The Board notes that, even though the letter 
requested a response within 30 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b).  In addition, the notice was sent prior 
to adjudication of the issue by the RO.  Therefore, the Board 
finds that the veteran was notified properly of his statutory 
rights.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.

In particular, the veteran identified records from Mercy 
Center Hospital and Midwest Neurology in June 2000.  The RO 
requested these records in November 2000 and obtained them in 
December 2000.  The veteran also identified VA outpatient 
treatment and hospitalization records and the RO obtained 
those as well.  The RO also obtained the veteran's service 
medical records and the veteran was afforded a VA examination 
in December 2000.  A VA medical opinion was obtained in May 
2002.  There is no indication that there exists any evidence 
which has a bearing on this case which has not been obtained.

In the November 2003 informal hearing, the veteran's 
representative raised several objections to the RO's 
development of these issues.  These objections focus 
primarily on perceived deficiencies in the May 2002 medical 
opinion as well as purported deficiencies in the RO's 
assistance of the veteran in obtaining medical records.  

With respect to the May 2002 opinion, the representative 
essentially contends that the opinion is inadequate as (1) 
the reviewer was not a Board Certified neurologist, (2) the 
opinion was not well reasoned, (3) and the opinion did not 
address the issue of fault.  

Turning first to the matter of the reviewer's qualifications 
and board certification, the veteran's representative has 
provided no convincing reason and has cited to no authority 
indicating why board certification should be a factor in 
evaluating medical evidence.  Crucially, the representative 
has provided no discussion of the Court's caselaw, including 
cases such as Guerrieri v. Brown, 4 Vet. App. 467, 473 
(1993), Goss v. Brown, 9 Vet. App. 109, 114-15 (1996), YT v. 
Brown, 9 Vet. App. 195, 201 (1996) and Rucker v. Brown, 10 
Vet. App. 67, 74 (1997), all of which generally stand for the 
proposition that any health care professional is qualified to 
render a medical opinion.  See also 38 C.F.R. § 3.159(a)(1), 
which defines "competent medical evidence" and which makes no 
mention of board certification as a factor.  Indeed, to 
qualify as an expert, a person need not be licensed to 
practice medicine at all, but just have special knowledge and 
skill in diagnosing and treating human ailments.  Cf. Jenkins 
v. United States, 113 U.S. App. D.C. 300, 307 F.2d 637, 644 
(D.C. Cir. 1962).

With respect to the reviewer's reasoning, the Board finds 
that the May 2002 opinion, while brief, reflects a clear 
understanding of the question posed, and it reflects a 
familiarity with and discussion of the veteran's pertinent 
clinical history and present complaints.  The reviewer did 
not misread or misreport the evidence, and the reviewer 
analyzed and cited the pertinent data in reaching his 
conclusion.  The representative's assertion at page 2 of the 
informal hearing that the opinion "discusses no evidence in 
the file at all" is patently false.  The opinion begins with 
a discussion of the primary piece of medical evidence, the 
March 2001 neurosurgical report.  Further, the reviewer 
discussed the pertinent findings of that record in support of 
his conclusion.  That the findings and conclusion of the 
reviewer do not support the veteran's complaints is not a 
reason to find the opinion inadequate.  


With respect to the representative's citation of various 
treatise sources as standing for the proposition that the 
course of multiple sclerosis is unpredictable and therefore 
the May 2002 reviewer could not accurately opine as to 
expected progress of the disease, the issue on appeal is not 
entitlement to service connection for multiple sclerosis.  
The veteran's presentation has been that he has a right leg 
disability due either to an in-service motor vehicle accident 
to due to VA medical treatment.  As explained below, a right 
leg disability has not been medically identified; the 
veteran's right leg symptomatology has been medically 
attributed to MS.  The date of onset or progress of MS is not 
relevant to the Board's inquiry.  

To the extent that the veteran's representative is attempting 
to raise a separate claim of entitlement to service 
connection for MS, this should be raised with the RO.   

The veteran's representative further contends that the May 
2002 opinion is inadequate because it failed to discuss the 
question of fault on the part of VA medical personnel in 
connection with the March 2001 procedure, or specifically, 
"whether the increase in disability was a result of 
'carelessness, negligence, lack of proper skill, error in 
judgment or similar instance of fault on the part of' VA." 
See 38 U.S.C.A. § 1151 (West 2002).   However, the reviewer 
was not asked to address this question, but was asked to 
address the predicate question of whether there was in fact 
an increase in disability due to VA treatment, or whether the 
veteran's current condition is a result of the natural 
progress of the disease.  In fact, the reviewer found that 
the predicate condition was not met (i.e. that the veteran's 
current condition is a result of the natural progress of the 
disease, not a result of additional disability due to VA 
treatment).  Because the predicate question of additional 
disability was answered in the negative, the question of 
fault in the creation of additional disability became moot.  
Accordingly, for the reasons stated, the Board finds that the 
May 2002 opinion is not inadequate.

With respect to the representative's related request at page 
3 of the informal hearing that the Board should obtain an 
independent medical opinion, the Board notes that it may 
obtain an advisory medical opinion from an independent 
medical expert when, in its opinion, a medical opinion is 
warranted by the medical complexity or controversy involved 
in the appeal.  38 U.S.C.A. § 7109 (West 2002); 38 C.F.R. 
§ 20.901(d) (2003).  The necessity of obtaining such an 
opinion is left to the discretion of the Board.  See Bielby 
v. Brown, 7 Vet. App. 260, 269 (1994).
In this case, the Board finds that in view of the medical 
evidence already of record, which does not indicate that a 
right leg disability exists, there is left no issue of such 
medical complexity or controversy as would warrant an 
independent medical opinion.  In this regard, the Board notes 
that the May 2002 VA opinion addresses the evidence and the 
critical medical issues before the Board, and for the reasons 
already stated, it adequately accounts for the evidence and 
provides reasons for the reviewer's conclusion.  Further, 
there is no indication from any of the competent medical 
evidence of record that a contrary explanation is medically 
indicated.  The Board finds that the primary issue of medical 
complexity has been adequately addressed by the current 
evidence and there is no conflicting medical opinion that 
would raise a controversy.  Accordingly, an additional 
medical opinion is not warranted.

The representative's concern, as stated in the informal 
hearing presentation, that the injuries sustained in an in-
service accident might have traumatized the veteran's spine 
and thus an additional opinion should be obtained to address 
that possibility, is not supported by any medical evidence 
and is simply speculation on his part.  In any event, the 
issue on appeal does not involve service connection for a 
spinal or back disability.  If the veteran wishes to file a 
claim of entitlement to service connection for a spine 
disability, he is free to contact the RO.    

The representative's assertion that there are additional 
medical records which must be obtained and that the RO did 
not satisfy its duties under the VCAA is simply not supported 
by the record.  The representative stated at page 3 of the 
informal hearing that a remand is required so that the RO can 
inform the veteran that the evidence does not support his 
claim and of what evidence would support it.  As stated 
above, the RO has already adequately informed the veteran of 
these issues by means of a November 2001 letter and by means 
of the subsequent February 2003 rating decision and the April 
2003 statement of the case.  

With respect to the representative's vague assertion that 
there might be records from a private hospital where the 
veteran was treated in service [described in the informal 
hearing presentation as "'Flagit' (sp.?) hospital at 
"'Bordertown'"], the Board notes that the November 2001 
letter specifically informed the veteran that he should 
identify anyone who has records related to his claim.  He was 
provided a form by which to identify such treatment providers 
so that the RO could assist him and he was specifically 
informed that he should provide the "date of the first or 
earliest treatment".  The veteran has never indicated that 
any additional records exist.  Indeed, in a July 2001 
surgical report, he noted only that he was treated with an 
overnight hospital stay.  He did not report treatment at any 
other facility.  In a July 2001 progress note, he 
specifically stated that he was kept in a military hospital 
overnight.  The service medical records show that he had an 
overnight stay at Ireland Army Hospital.  The September 30, 
1976 emergency treatment report simply indicates that the 
veteran was initially taken to Flaget Hospital in Bardstown 
and the ambulance then proceeded to take the veteran to the 
Ireland Army Hospital emergency room.  There is no indication 
that the veteran was admitted to Flaget Hospital or that any 
pertinent records were generated there.  Indeed, the 
timeframe involved does not support any significant stay at 
Flaget.  The emergency room report shows that the accident 
occurred at "0100 this A.M."  The report was completed at 
0430.  Simply put, there is no clear indication from the 
veteran or from any other source that there are in fact 
additional records to obtain.  Under these circumstances, a 
remand of this matter for further development would not avail 
the veteran or aid the Board's inquiry, and would only serve 
to unnecessarily delay a decision.  See Reyes v. Brown, 7 
Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991).

In short, the evidence in this case has been properly 
developed by the RO in accordance with 38 U.S.C.A. § 5103A 
and 38 C.F.R. § 3.159.  There is no indication in the record 
that there exists relevant evidence which has not been 
obtained, and the Board rejects the contentions advanced by 
the veteran's representative.  See Counts v. Brown, 6 Vet. 
App. 473, 478-9 (1994) and Gobber v. Derwinski, 2 Vet. App. 
470, 472 (1992) [VA's . . . . "duty to assist" is not a 
license for a "fishing expedition" to determine if there 
might be some unspecified information which could possibly 
support a claim].  See also Counts v. Brown, 6 Vet. App. 473, 
478-9 (1994) and Gobber v. Derwinski, 2 Vet. App. 470, 472 
(1992) [VA's . . . . "duty to assist" is not a license for a 
"fishing expedition" to determine if there might be some 
unspecified information which could possibly support a 
claim].  

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony; he specifically indicated in his 
substantive appeal that he did not want a BVA hearing, and he 
has not requested a hearing before the RO. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the new 
law.  Under these circumstances, the Board can identify no 
further development that would avail the veteran or aid the 
Board's inquiry.  See Soyini, 1 Vet. App. at 546.  
Accordingly, the Board will proceed to a decision on the 
merits.  

1.  Entitlement to service connection for a right leg 
disorder.

The veteran seeks service connection for a right leg 
disorder.  Essentially, he contends that his right leg was 
injured in an automobile accident in service, and that he 
currently suffers from a right leg disorder that is related 
to that in-service injury.

Pertinent Law and Regulations 

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2003); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2003); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Chronicity and continuity

When a chronic disease is shown in service so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2003). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic.".  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which lay observation is competent.  If 
the chronicity provision is not applicable, a claim may still 
be substantiated if (1) the condition is noted during 
service, (2) continuity of symptomatology is demonstrated 
thereafter, and (3) competent evidence relates the present 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488 (1997).

Factual background

A review of the service medical records shows that the 
veteran was involved in an automobile accident on September 
30, 1976.  An October 1, 1976 treatment report shows a 
contusion to the leg and anterior iliac crest.  The veteran 
was also noted to have superficial injuries to the upper 
body, upper extremities and face.  However, at separation 
from service, the veteran was found to have normal lower 
extremities and normal feet.  He reported no history of 
broken bones swollen or painful joints, lameness or foot 
trouble.  

There is no relevant medical evidence for approximately the 
next quarter of a century.

A March 2000 neurological consultation report shows that the 
veteran complained of pain involving the right foot and the 
entire right lower extremity up to the mid thigh.  He 
reported that in October 1999, while living at Providence 
House for alcohol rehabilitation, he was in the basement 
moving a table, and the table slipped and fell onto his right 
foot.  He was taken to Mercy Hospital where x-rays were 
performed.  He was told that there was a fracture in the 
right foot.  

Records from Mercy Hospital show that the veteran reported 
for emergency treatment in October 1999 and that x-rays and 
an MRI were performed; however, no details are included in 
those records.  

A December 2000 VA examination report shows the veteran's 
account that about one year prior, he had a table fall and 
hit his right foot and fracture a bone.  One month later, he 
noted development of numbness involving his entire right leg 
up to his hip and some weakness.  Notably, the veteran denied 
any related trauma or injury during his military service.  

A March 2001 neurological consultation shows a 17-month 
history of numbness and tingling in both legs.  The veteran 
reported that he dropped a table on the right foot over the 
metatarsals, and that his symptoms started at that time.  The 
veteran reported pain in the foot/ankle region for about 12 
months since then.  The veteran denied any other injuries.  
The veteran was reported to have been physically active as a 
building maintenance supervisor for the previous 10 years.  A 
May 2001 occupational therapy note also shows onset of 
symptoms due to a 1999 injury.  

A  July 5, 2001 SCI admission note reports that the veteran 
now recalled that he injured his foot in a 1975 car crash and 
experienced right leg problems for 3 or 4 weeks thereafter.  
The veteran stated that he remained symptom free until the 
1999 incident.  

Analysis 

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

With respect to the first Hickson element, the veteran has 
been diagnosed with paraplegia and with multiple sclerosis.  
As a result, he underwent a thoracic laminectomy in March 
2001 to correct an intramedullary spinal cord lesion which 
was thought to be causing numbness and tingling in the lower 
extremities.  There is no medical evidence which suggests 
that the veteran has a right leg disability.  Rather, the 
medical evidence indicates that the veteran may be 
experiencing right lower extremity symptomatology due to 
other causes.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001) [symptoms such as hip pain alone, without a 
finding of an underlying disability, cannot be service-
connected].  Accordingly, the first Hickson element has not 
been met, and the veteran's claim fails on that basis alone.   

The Board has the fundamental authority to decide a claim in 
the alternative. 
See Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995), citing 
Holbrook v. Brown, 8 Vet. App. 91, 92 (1995). Accordingly, 
the Board will address the remaining two Hickson elements.

With respect to the second Hickson element, the veteran 
contends in his October 2001 claim that he was injured in 
service in an automobile accident in 1975 and suffered right 
leg trauma.  This is reflected in the service medical 
records, which show that the veteran did sustain a contusion 
of the leg in connection with the September 1976 motor 
vehicle accident.  To the extent of the noted leg contusion, 
the second Hickson element is met, despite the lack of 
notation as to which leg was affected by the contusion.  
However, the record clearly shows that no chronic disability 
of the right leg existed at separation.  Thus, this case 
presents a situation where an injury was noted in service, 
but not diagnosed as chronic.  

The July 5, 2001 SCI admission note reports in a discussion 
of the veteran's current leg symptoms that "historical 
information suggests [a] similar briefer episode [in 19]75."  
However, this note corresponds directly to the veteran's 
statement in the same report that he experienced right leg 
problems for 3 or 4 weeks after an in-service automobile 
accident in 1975.  It does not correspond to any of the 
contemporaneous medical evidence recorded at the time of the 
accident.  As the "historical information" mentioned in the 
July 5, 2001 SCI admission note is not specifically 
identified, and as the medical evidence of record does not 
reflect any "similar briefer episode" in 1975 or at any 
time prior to 1999, the Board must assume that the examiner's 
statement is a recitation of the veteran's own account.  In 
this regard, the Board also finds it significant that the 
date mentioned by the examiner in the July 5, 2001 note 
(1975) is the same date cited in that report by the veteran 
for the accident.  However, the service medical records show 
that the accident occurred in 1976.  

Thus, the note to the effect that the veteran experienced 
similar symptoms in service cannot be considered competent 
evidence to support the veteran's claim.  See Swann v. Brown, 
5 Vet. App. 229, 233 (1993) [generally observing that a 
medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described]; Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) [the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant].  The Board places greater weight of probative 
value on the service medical records.  See Curry v. Brown, 
7 Vet. App. 59, 68 (1994) [contemporaneous evidence has 
greater probative value than history as reported by the 
veteran].  The Board finds the contemporaneous medical 
evidence persuasive; specifically the service medical 
records, which show no disability of either lower extremity 
at separation, and the pre-July 2001 clinical records, which 
show that the veteran's current symptoms began no earlier 
than 1999 and are attributable to causes other than an in-
service injury.  Such records are more reliable in the 
Board's view than the veteran's distant recollections of 
events now almost 30 years past.

This brings us to the third Hickson element, medical nexus.  

The Board can identify no competent medical evidence which 
purports to relate the veteran's claimed current right leg 
disorder to service.  Indeed, as indicated above with respect 
to Hickson element (1), the medical evidence strongly 
indicates that a demyelinating lesion related to multiple 
sclerosis is responsible for the veteran's current right leg 
symptoms, and that no right leg disability per se exists.  
The May 2002 medical opinion found that the veteran's current 
condition is an expected progression of the veteran's 
multiple sclerosis and associated demyelinating process.    

The only evidence which now purports to relate the veteran's 
right leg disorder to the accident in service comes from the 
veteran's own statements.  However, it is now well 
established that although he is competent to report on his 
symptoms, as a layperson without medical training the veteran 
is not competent to relate those symptoms to a particular 
diagnosis or specific etiology.  See Espiritu, 2 Vet. App. at 
494-5; see also 38 C.F.R. § 3.159 (a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  

Notably, it was not until July 2001 that the veteran first 
began attributing his symptoms to the in-service automobile 
accident.  The Board finds it significant that this account 
corresponds closely in time to the filing of his claim for 
service connection in October 2001.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); see also Pond v. West, 
12 Vet. App. 341, 345 (1999) [although VA cannot ignore a 
veteran's testimony simply because the veteran is an 
interested party, personal interest may affect the 
credibility of the evidence].

While the July 5, 2001 SCI admission note and an October 2001 
treatment report both record the veteran's account of having 
been injured in service, those reports do not in fact purport 
to relate his current symptoms to that accident, but appear 
to be merely recitations of the veteran's statements.  As 
such, the Board accords them little weight of probative 
value.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) ["a 
bare transcription of a lay history is not transformed into 
'competent medical evidence' merely because the transcriber 
happens to be a medical professional"]; 
see also Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).   

In short, there is no competent medical nexus opinion, nor 
could there be in the absence of a diagnosed right leg 
disability.

While no chronic disability was diagnosed in service, the 
claim can still be substantiated if the continuity of 
symptomatology with respect to the leg contusion is 
demonstrated after service, and if competent evidence relates 
the present right leg disorder to that symptomatology.  See 
Savage, 10 Vet. App. 488.  However, in this case the veteran 
does not appear to contend that he has experienced right leg 
symptoms continuously since service.  The evidence of record 
clearly establishes by the veteran's own account the onset of 
symptoms no earlier than 1999.  Accordingly, with a greater 
than 20-year span following service before the onset of 
symptoms, the Board finds that continuity of symptomatology 
is not shown.

Moreover, in Voerth v. West, 13 Vet. App. 117 (1999), the 
Court stated that it clearly held in Savage that the 
continuity of symptomatology provisions of section 3.303 do 
not relieve a claimant of the burden of providing a medical 
nexus.  As discussed above, such medical nexus evidence is 
lacking in this case.  

In short, because no competent evidence relates a current 
right leg disorder to the veteran's service, the third 
Hickson element is also not met.

In summary, the Board finds that, as two of the elements 
critical to the establishment of service connection are not 
met in this case, a preponderance of the evidence is against 
a showing that the veteran's claimed right leg disorder 
resulted from a disease or injury incurred in active service.  
The veteran's claim of entitlement to service connection for 
a right leg disorder is denied.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a leg disorder due to VA treatment in March 2001.

In the alternative to the direct claim of entitlement to 
service connection discussed above, the veteran also contends 
that his claimed right leg disorder resulted from 
complications of a medical procedure performed by VA in March 
2001.  The veteran thus seeks compensation for the right leg 
disorder under the provisions of 38 U.S.C.A. § 1151.

Pertinent Law and Regulations 

38 U.S.C.A. § 1151 and its implementing regulations have 
undergone several changes in the past decade, most recently 
effective October 1, 1997.  See Pub. L. No. 104-204, § 
422(a), 110 Stat. 2926 (1996).  The purpose of the last 
amendment is, in effect, to set aside the decision of the 
United States Supreme Court in Brown v. Gardner, 513 U.S. 
115, 115 S. Ct. 552, 130 L. Ed. 2d 462 (1994), in which the 
Supreme Court held that VA's interpretation of 38 U.S.C.A. 
1151 as encompassing only additional disability resulting 
from VA negligence or from accidents during treatment was 
unduly narrow.

In pertinent part, 38 U.S.C.A. § 1151 now reads as follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title 
shall be awarded for a qualifying additional disability 
or a qualifying death of a veteran in the same manner as 
if such additional disability or death were service-
connected.  For purposes of this section, a disability 
or death is a qualifying additional disability or 
qualifying death if the disability or death was not the 
result of the veteran's willful misconduct and--

"(1) the disability or death was caused by hospital 
care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary, either by a Department employee or in a 
Department facility as defined in section 1701(3)(A) of 
this title, and the proximate cause of the disability or 
death was- (A) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault 
on the part of the Department in furnishing the hospital 
care, medical or surgical treatment, or examination; or 
(B) an event not reasonably foreseeable."

When a law or regulation changes after a claim has been 
filed, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to an 
appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In this case, the veteran filed his § 1151 claim in October 
2001.  Accordingly, the post October 1, 1997 version of the 
law and regulation must be applied.  See VAOPGCPREC 40-97 
[all Section 1151 claims which were filed after October 1, 
1997, must be adjudicated under the statutory provisions 
currently in effect, which essentially require a showing of 
negligence or fault on the part of VA].

Analysis

In essence, the veteran contends that he experienced 
additional right leg symptomatology after and due to a March 
2001 laminectomy and removal of a spinal cord lesion at a VA 
medical facility.

To briefly recapitulate, current law provides that VA 
compensation benefits shall be awarded for additional 
disability caused by VA medical treatment where the proximate 
cause of the disability or death was either carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the Department in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or an event not reasonably foreseeable.  See 
38 U.S.C.A. § 1151 (West 2002).

The requirements for benefits under § 1151 correspond to 
those enumerated for service connection in Hickson: there 
must be (1) medical evidence of a current disability; (2) 
medical or, in some circumstances, lay evidence of the 
incurrence or aggravation of an injury or disease as the 
result of VA hospitalization or treatment; and (3) medical 
evidence of a nexus between the asserted injury or disease 
and the current disability.  See Jones v. West, 12 Vet. App. 
460, 464 (1999).  

With respect to element (1), as discussed by the Board above, 
there is no medical evidence of a right leg disability as 
such, either before or after the March 2001 surgery.  The 
veteran's right leg symptoms have been ascribed to other 
causes.  To that extent, the veteran's claim of entitlement 
to VA benefits for a right leg disability under 38 C.F.R. 
§ 1151 fails.

To the extent that the veteran's claim may be read as a claim 
involving additional disability to the cervical spine as a 
result of VA medical treatment, the question which must be 
answered is whether there exists additional right leg 
disability which was caused by VA medical treatment.  The 
veteran clearly had symptoms of right leg numbness and 
tingling prior to the March 2001 procedure, as shown by the 
March 2001 surgical report.  The veteran does not appear to 
contest this, but essentially contends that the March 2001 
procedure resulted in additional disability, above that which 
he experienced prior to that procedure.

Clinical records following the March 2001 procedure indicate 
that the veteran's condition was worse after the procedure in 
that he was unable to walk unassisted.  An April 2001 nursing 
note included an observation that the veteran appeared to be 
losing functional abilities in the lower extremities since 
the March 2001 procedure.  However, evidence that the 
veteran's symptoms continued to worsen after the procedure 
does not alone answer the question of whether an increase in 
disability, if found, was "caused by" the procedure itself, 
or whether this represents the natural and expected progress 
of the disability addressed by the procedure.  The United 
States Supreme Court has held that not every "additional 
disability" is compensable: "We do not, of course, intend to 
cast any doubt on the regulations insofar as they exclude 
coverage for incidents of a disease's or injury's natural 
progression, occurring after the date of treatment . . . . 
VA's action is not the cause of the disability in those 
situations."  See Brown v. Gardner, 115 S.Ct. 552, 556 n.3 
(1994).  

Notable in this regard is a May 2001 occupational therapy 
report showing that the veteran's symptoms were described as 
"progressively worsening" prior to the March 2001 
procedure.  

Significantly, to specifically address these closely related 
questions, the RO requested a medical opinion in May 2002.  A 
medical professional reviewed the veteran's records and noted 
the pathology report from the March 2001 biopsy, which showed 
an astrocytoma indicative of demyelinating process, as well 
as the later diagnosis of multiple sclerosis.  The reviewer 
concluded that the progression of the veteran's condition 
after the procedure is not related to the procedure itself, 
but is rather an expected progression of the disease.  

The Board can identify no competent medical evidence which 
purports to show that any increase in the level of disability 
after the March 2001 procedure was caused by the procedure.  
The veteran has made such an assertion; however, he is not 
competent to evaluate his current level of disability or to 
relate his symptoms to a particular diagnosis or specific 
etiology.  See Espiritu, 2 Vet. App. at 494-5.  To the extent 
that the veteran's representative disagrees with the VA 
physician's opinion, this has previously been addressed in 
the Board's VCAA discussion above.    

The Board therefore finds that this essential element is not 
met.  

In addition, there is no competent medical evidence to 
support or suggest that the proximate cause of the disorder 
was carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing hospital care, medical or surgical treatment, 
examination; or an event not reasonably foreseeable.

A determination as to whether the veteran's right leg 
disorder was impacted by carelessness negligence, lack of 
proper skill, error in judgment or other fault turns in 
essence on an evaluation of the quality of medical treatment 
the veteran received from VA.  As alluded to above, such an 
evaluation requires competent medical evidence.  Neither the 
Board nor the veteran are competent to perform such an 
evaluation.  See Espiritu, 2 Vet. App. at 494-5; See Colvin, 
1 Vet. App. at 175.  

The veteran has neither submitted nor pointed to any 
competent medical evidence which purports to establish that 
the proximate cause of his right leg disorder was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing hospital care, medical or surgical treatment, or 
examination.  The Board can identify no such evidence.  
Without competent medical evidence of such fault on the part 
of VA medical personnel, entitlement to compensation under 
38 U.S.C.A. § 1151 cannot be established.  

In short, based on the medical and other evidence of record, 
the Board has concluded that the surgical procedure performed 
by VA in March 2001 did not result in an increase in the 
level of disability of the veteran's right leg.  The Board 
has also concluded that any worsening thereof was not due to 
carelessness, negligence, lack of proper skill or an error in 
judgment or similar instance of fault on the part of VA.  For 
the reasons and bases expressed above, the Board concludes 
that a preponderance of the evidence is against the veteran's 
claim for VA compensation under the provisions of 38 U.S.C.A 
§ 1151.  The claim is accordingly denied.




ORDER

Service connection for a right leg disorder is denied.

Compensation under the provisions of 38 U.S.C. § 1151 for a 
right leg disorder is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



